Citation Nr: 1234698	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to December 4, 2009 and entitlement to an increased disability rating in excess of 40 percent from December 4, 2009.  

2.  Entitlement to an increased disability in excess of 20 percent for left foot plantar fasciitis and fracture left navicular with accessory status post surgical excision accessory, posterior tibial tendon reattachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal was requested.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to December 4, 2009 and entitlement to an increased disability rating in excess of 40 percent from December 4, 2009 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the issue of entitlement to an increased disability in excess of 20 percent for left foot plantar fasciitis and fracture left navicular with accessory status post surgical excision accessory, posterior tibial tendon reattachment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in June 2012 and noted that his combined rating was now 80 percent and that he wished to cancel his appeal and no longer wished to continue with the appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and the case is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


